Case 2:18-cr-00422-SMB Document 851-3 Filed 01/21/20 Page 1 of 13




                    EXHIBIT C
          Case 2:18-cr-00422-SMB
Case 2:18-cv-06742-RGK-PJW        Document
                              Document 130 851-3   Filed 01/21/20
                                            Filed 12/20/19   Page 1Page
                                                                    of 122 of 13 ID #:4190
                                                                           Page
          Case 2:18-cr-00422-SMB
Case 2:18-cv-06742-RGK-PJW        Document
                              Document 130 851-3   Filed 01/21/20
                                            Filed 12/20/19   Page 2Page
                                                                    of 123 of 13 ID #:4191
                                                                           Page
          Case 2:18-cr-00422-SMB
Case 2:18-cv-06742-RGK-PJW        Document
                              Document 130 851-3   Filed 01/21/20
                                            Filed 12/20/19   Page 3Page
                                                                    of 124 of 13 ID #:4192
                                                                           Page
          Case 2:18-cr-00422-SMB
Case 2:18-cv-06742-RGK-PJW        Document
                              Document 130 851-3   Filed 01/21/20
                                            Filed 12/20/19   Page 4Page
                                                                    of 125 of 13 ID #:4193
                                                                           Page
          Case 2:18-cr-00422-SMB
Case 2:18-cv-06742-RGK-PJW        Document
                              Document 130 851-3   Filed 01/21/20
                                            Filed 12/20/19   Page 5Page
                                                                    of 126 of 13 ID #:4194
                                                                           Page
          Case 2:18-cr-00422-SMB
Case 2:18-cv-06742-RGK-PJW        Document
                              Document 130 851-3   Filed 01/21/20
                                            Filed 12/20/19   Page 6Page
                                                                    of 127 of 13 ID #:4195
                                                                           Page
          Case 2:18-cr-00422-SMB
Case 2:18-cv-06742-RGK-PJW        Document
                              Document 130 851-3   Filed 01/21/20
                                            Filed 12/20/19   Page 7Page
                                                                    of 128 of 13 ID #:4196
                                                                           Page
          Case 2:18-cr-00422-SMB
Case 2:18-cv-06742-RGK-PJW        Document
                              Document 130 851-3   Filed 01/21/20
                                            Filed 12/20/19   Page 8Page
                                                                    of 129 of 13 ID #:4197
                                                                           Page
         Case 2:18-cr-00422-SMB
Case 2:18-cv-06742-RGK-PJW       Document
                              Document 130 851-3   Filed 01/21/20
                                            Filed 12/20/19   Page 9Page
                                                                    of 1210Page
                                                                           of 13 ID #:4198
      Case 2:18-cr-00422-SMB Document
Case 2:18-cv-06742-RGK-PJW    Document130
                                       851-3   Filed
                                           Filed     01/21/20
                                                  12/20/19    Page
                                                            Page 10 11 of 13
                                                                    of 12  Page ID
                                   #:4199
      Case 2:18-cr-00422-SMB Document
Case 2:18-cv-06742-RGK-PJW    Document130
                                       851-3   Filed
                                           Filed     01/21/20
                                                  12/20/19    Page
                                                            Page 11 12 of 13
                                                                    of 12  Page ID
                                   #:4200
      Case 2:18-cr-00422-SMB Document
Case 2:18-cv-06742-RGK-PJW    Document130
                                       851-3   Filed
                                           Filed     01/21/20
                                                  12/20/19    Page
                                                            Page 12 13 of 13
                                                                    of 12  Page ID
                                   #:4201
